DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/18/2020, is acknowledged.  Claim 1 is amended; Claim 2 is canceled.  No new matter is added.  Claims 1 and 3-10 are currently pending.
The rejection of Claims 1-10 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Terminal Disclaimer
The terminal disclaimers filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10214798 and US 8282746 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US 2010/0140439)(previously cited) in view of Burke et al., “Estimation of the strength of adhesion between a thermoresponsive polymer coating and nitinol wire,” J Mater. Sci: Mater Med (2008) 19, pp. 1971-1979 (previously cited).
With respect to Claim 1, Schuh teaches a shape memory alloy wire comprising a length of polycrystalline shape memory alloy having at least one dimension, such as the diameter of the wire, less than 200 microns in size and wherein the grain size of the material can be as large as or larger than a geometric feature of the structure, including examples of wires having an oligocrystalline morphology including polycrystalline grains spanning the cross sectional wire diameter. (para. 9, 28-30, 42-46; Figs. 3A-C).  Schuh teaches a range of possible shape memory alloy compositions meeting the claimed compositional ranges and crystal structure, for example, Cu-Al-Ni alloys comprising 28-29 at% Al, 3-4.5 at% Ni, balance Cu (approx. Al: 14 wt%, Ni:4 wt%, balance Cu based on Al: 28 at%, Ni: 3.75 at%, balance Cu) wherein the alloy has a martensitic crystal structure consisting of 2H. (Table 1).  
Thus, Schuh teaches a polycrystalline shape memory alloy meeting or overlapping the instantly claimed composition, martensite structure, cross sectional diameter, and having an oligocrystalline morphology with grains which span the cross sectional diameter of the wire.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional and wire diameter ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  Schuh is silent as to the surface roughness of the shape memory alloy wire.
a ranging from approximately 11-34 nm.  (p. 1975-1976).  It is further noted that Schuh teaches, in addition to the Cu-Al-Ni alloy detailed above, Ni-Ti (nitinol) shape memory alloys. (see Table 1).
It would have been obvious to one of ordinary skill in the art to modify the surface roughness of the shape memory alloy wire of Schuh by mechanical and/or chemical polishing, to select a surface roughness Ra of 11-34 nm as taught by Burke, and further obvious to select a shape memory alloy surface roughness to balance desired utilities such as fatigue life and coating adhesion. See also MPEP 2144.05.  For example, it would have been obvious to one of ordinary skill in the art to select a wire with a higher surface roughness Ra, e.g. 34 nm, in order to improve coating adhesion or conversely, if no coating is needed, to minimize the surface roughness to, e.g. Ra of 11 nm, to promote improved fatigue life.
Schuh and Burke are silent as to a surface roughness measured as a root mean square roughness after first order flattening to subtract out curvature (Rq) as required by Claim 1.  The instant specification and claims (see Claims 1 and 10) are drawn to a shape memory alloy wire with an Rq of 100 nm or less and a Ra of 80 nm or less.  As the shape memory alloy wire of Schuh in view of Burke teaches a wire with the same composition, microstructure, diameter, and Ra roughness value, it would be expected to necessarily result in the same Rq roughness value.  See MPEP 2112.01.  Moreover, as Schuh in view of Burke teach minimizing the Ra roughness of the wire, one of ordinary skill in art would expect alternative roughness measurements, such as Rq, would also be minimized as they are drawn to a substantially similar property differing only in the specific method of measurement. 

With respect to Claim 8, Schuh teaches a shape memory alloy wire with a Cu-Al-Ni alloy composition comprising 28-29 at% Al, 3-4.5 at% Ni, balance Cu (approx. Al: 14 wt%, Ni:4 wt%, balance Cu based on Al: 28 at%, Ni: 3.75 at%, balance Cu) deemed to overlap or to be sufficiently close to the claimed composition to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05 (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”).  
With respect to Claim 10, Schuh in view of Burke teach a shape memory alloy wire with a surface roughness Ra of 11-34 nm. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US 2010/0140439) in view of Burke et al., “Estimation of the strength of adhesion between a thermoresponsive polymer coating and nitinol wire,” J Mater. Sci: Mater Med (2008) 19, pp. 1971-1979, as applied to Claim 1 above, further in view of Han, et al., “Effects of ageing treatments on .
With respect to Claim 7, Schuh teaches that the shape memory alloy wire may comprise a composition comprising Cu-Zn-Al which may exhibit 9R martensite structure (see table 1); however, the reference is silent as to the specific composition and a martensite structure from the instantly claimed.
Han teaches a shape memory alloy composition comprising Zn: 14.2 wt%, Al: 8.5 wt%, balance Cu, wherein the alloy may exhibit 9R, 18R, or 2H martensite depending on the quenching conditions and/or temperature of the alloy. (p. 2711, sec. 1).
It would have been obvious to one of ordinary skill in the art to modify the shape memory alloy wire composition of Schuh in view of Burke, to select a Cu-14.2Zn-8.5Al (wt%) alloy exhibiting 18R or 2H martensite structure, as taught by Han, in order to obtain a shape memory alloy with known controllable mechanical properties, including hardness, strength, and ductility. (see Han abstract).  It would have been obvious to one of ordinary skill in the art to substitute one Cu-Zn-Al shape memory alloy for another, having substantially the same function and effect, with a predictable result of success.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argues that the surface roughness measurement as taught by prior art Burke analyzes only a small region of the wire surface and does not teach measuring the surface roughness using a root mean squared value after first order flattening to subtract out curvature.  Applicant argues that Burke is drawn to a short wire, whereas the instant wire is drawn to a much longer wire with a roughness measurement comprising measurement over a longer length and therefore concludes that the prior art does not teach the claimed roughness value.  Applicant’s arguments have been fully considered but are not found persuasive.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As detailed in the rejection above, it would have been obvious to one of ordinary skill in the art to modify the surface roughness of the shape memory alloy wire of Schuh by mechanical and/or chemical polishing, to select a surface roughness Ra of 11-34 nm as taught by Burke, and further obvious to select a shape memory alloy surface roughness to balance desired utilities such as fatigue life and coating adhesion. See also MPEP 2144.05.  
The instant specification and claims (see Claims 1 and 10) are drawn to a shape memory alloy wire with an Rq of 100 nm or less and an Ra of 80 nm or less.  As the shape memory alloy wire of Schuh in view of Burke teaches a wire with the same composition, microstructure, diameter, and Ra roughness value, it would be expected to necessarily result in the same Rq roughness value.  See MPEP 2112.01.  Moreover, as Schuh in view of Burke teach minimizing the Ra roughness of the wire, one of ordinary skill in art would expect alternative roughness measurements, such as Rq, would also be minimized as they are drawn to a substantially similar property differing only in the specific method of measurement. 
While Applicant points out such differences in the technique of measuring roughness values Ra and Rq, Applicant fails to provide any evidence that the wire of Schuh in view of Burke, exhibiting the same composition, structure and roughness Ra meeting claim 10, would not result in a roughness Rq meeting the claimed range of Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN A HEVEY/Primary Examiner, Art Unit 1735